 Jack Holland & Son, Inc. and Edward Richardson.Case 32-CA-244 (formerly 20-CA 1320)August 4. 1978DECISION AND ORDERBY MEMBERS PENELLO. ML RPHI, ANI) TRI ISI)AI IOn February 7, 1978, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief, and the Charging Partmfiled limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusion of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, JackHolland & Son, Inc., Hayward, California. its offi-cers, agents. successors, and assigns. shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(c):"(c) In an)' like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Substitute the attached notice for that of theAdministrative Law Judge.|The Charging Party has excepted to the Administrattse I.an Judge',finding that Respondent's relocation of certain emplosees and equipmentduring the summer of 1977 was economicalls motivated. we find It unnec-essarn to pass on the Administratise Law Judge's finding In this regardlcounsel for the General Counsel stated at the hearing that the matter ofRespondent's relocation was not alleged .Is a violatirn of the Acl :Ind nasnot at issue in this proceeding, and the matter is not full hltig.ated Furthermore, the Administrative Law Judge's finding 1, unnecessary to the disposl-tion of this case Thus, even assuming, arguendo. that the relocatloil in factwas la'kfulls motivated. the threats made hs Respondent's supers sors oi theemployees because of their protected concerted activits nevertheless constltute violations of Sec. 8(aH I ) See Sn /lair Glass ( crmptin. and Sincilatr (,auDivision, David B. lil Cornmpaunt I , 188 NLRB 3t2 (197112 In par, I(cl of his recommended Order the Administra.ile La .Judgeprovided that Respondent shall cease and desl<r "in an.i other lianner"from infringing on employee rights guaranteed im Sec 7 of the Act, ratherthan providing the narrow injunctive language "in an5like or related man-ner" customaril? used h) the Board in cases of this kind. ins iling threat, inJACK HOLLAND & SON. INC.violation of Sec 8(aX I) See., e g. Aanila, ( i Po, N r & Light ( ,nrrtanl 231NI RB 204 119771 Accordingls we shall modifs the Adminlstratie I nwJudge's recommended Order and noticeMember Murphs notes that. in recommending a remedial order herein,the Administrative I.aw Judge cited, inter iaia Car,o/inaiu .,4nLerie an lc [iltInc, 219 NLRB 457 (1975) Although Member Murph? dissented in thatcase on grounds that the single isolated violationi of Sec 8(la I) of the Atfound therein did not warrant issuance of a remedial Order, thc Instant caseis clearl, distinguishable inasmuch as Respondent', unfair libohr practicesare neither isolated nor (di mtninimiAPPENDIXNou IuC To EMPLOYEESP()ost- BY ORDI[R OF- IHtN x. II()oN, LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives employeesthe following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for pur-poses of collective bargaining or other mutualaid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees' bar-gaining representative and an employer havea collective-bargaining agreement which irm-poses a lawful requirement that employees be-come union members.WE WLL. NOI threaten employees with the pos-sibility of loss of jobs or other reprisals for filingunfair labor practice charges against us with theNational Labor Relations Board or for filinggrievances under the collective-bargainingagreement.Wt wlt i NOI make disparaging remarks toemployees tending to inhibit them from filingsuch unfair labor practice charges and/or griev-ances.WE wIit, NOI in any like or related mannerinterfere with, restrain. or coerce employees inthe exercise of their rights guaranteed by Section7 of the National Labor Relations Act.JA( K Ho I A.NI) & SON, INCDECISIONSTATEMENI OF THE CASEGERALD A WAcKNOv. Administrative Law Judge: Pur-suant to notice, a hearing with respect to this matter washeld before me in Oakland, California, on January 5, 1978.The charge and amended charge were filed on June 20 and237 NLRB No. 39263 DEt( ISIONS OF NA I I()NAL LABOR RELI IO)NS B()ARDSeptember 15, 1977, respectively, by Edward Richardson,an individual. The complaint, issued on September 28,1977, alleges violations hby Jack Holland & Son, Inc.(herein called Respondent) of Section 8(a)(l) of the Na-tional Labor Relations Act, as amended (herein called theAct). Respondent's answer to the complaint. duly filed, de-nies the commission of any unfair labor practices.The parties were afforded a full opportunity to be heard.to call, examine and cross-examine witnesses, and to intro-duce relevant evidence. T'he parties orally argued the mat-ter at the close of the hearing: no briefs have been filed.Upon the entire record, and based upon my observaiionof the witnesses and consideration of the oral argumentpresented at the hearing, I make the following:FINDIN(iS o( FA( II Jt RISDI('II(ONRespondent is a California corporation with its principaloffice located in Hayward, California, and principal terminalin San Leandro, California, and is engaged in the retail andnonretail sale of fuel oil and petroleum products. In thecourse and conduct of its business operations, Respondentannually receives gross revenues in excess of $500.00() andprovides goods and services valued in excess of $50.0(X)directly to customers located inside the State of California.each of which, in turn, annually purchases and receivesgoods valued in excess of $50,000 directly from supplierslocated outside the State of California. Respondent admits,and I find, that it is an Employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II Hii1 I.ABOR OR(GANIZAII ON INVOLVEiI)At all times material herein, Brotherhood of 1Teamstersand Auto Truck Drivers, Local No. 70, affiliated with theInternational Brotherhood of T'eamsters, Chauffeurs,Warehousemen and Helpers of America (herein called theUnion) has been a labor organization within the meaningof Section 2(5) of the Act.III THE UNFAIR i.ABOR PRA('II( FSA. The Is.sueThe principal issue raised by the pleadings is whetherRespondent violated Section 8(a)( I) of the Act by threaten-ing employees with economic reprisals for engaging in pro-tected concerted activity.B. 7he FactsFrank Boyer. sometimes referred to as maintenance sup-ervisor, is in charge of truck maintenance at Respondent'sSan Leandro terminal as well as at Respondent's facility inBakersfield, California. He is salaried rather than hourlvpaid, as are the other maintenance employees, and directsthe work of four truck mechanics and helpers, two of thesaid employees being located in San Leandro and two inBakersfield. He has no authority to hire or discharge em-ployees, but suggests the need for additional employees,participates in interviewing employees for maintenance po-Sltions, aid makes recomimendations regarding the hiring,f the said emIplosees. having possessed such authority atlIcat since Ja1nuar 1977. It was stipulated at the hearingthat at least from April 1977 to the present, Boyer has beenthe maillinlcnance sulpervisor with the authority to recom-menid the hiring and firing of employees. and with the re-sponsibilits for- directing the employees' daily work in thenainilenllance departmllent. Boser testified that in February1977, the timne of the unfair labor practices herein, he hadthe same duties and responsibilities as in April 1977. al-though apparently onls one employee was working underhis direction at that time, the said employee being engagedin the work of steam-cleaning trucks and parts and chang-Ing tires.Joseph Conley wsas hired on May 6, 1976, and is no lon-ger in the employ of Respondent. While employed by Re-spondent. he drove an oil tanker, customarily on a particu-lar run from San Leandro to Bakersfield to Cupertino andback to San leandro, commonly referred to as the "Kai-ser" run.Conley accompanied the Charging Party herein, EdwardRichardson. to the NI RB office in San Francisco on orabout Februarv 2. 1977, at which time Richardson filedunfair labhor practice charges against both Respondent andthe Union: the charge against Respondent alleging thatcertain lower seniority emplo)yees. including Conley andRichardson. were receiving disparate treatment as a resultof being paid less for the Kaiser run than more senior em-ployees: and the charge against the Union apparently al-leging that the Union was not properly processing the em-plosees' grievances in this regard. Several days followingthe filing of the charges, Conley had a conversation withBoier at the San Leandro yard. Conley testified that Boy-er, who appeared upset, asked why Conley had accompa-nied Richardson to the NLRB and why the charges hadbeen filed, referring to the two employees as "shit distur-bers." ('onley replied that the charges were filed becauseall drivers were on the same seniority list and performingthe same work, vet the senior drivers were paid on an hour-ly basis, with time-and-a-half after 8 hours while Conley,Richardson. and others were paid on a mileage basis,which resulted in considerably less money to them for thesanme Kaiser run. Boyer then remarked that if they stirredup the shit they, meaning the junior seniority drivers.would be without a job because Respondent would moveits trucks to Bakersfield.Louis Taylor was also employed by' the Respondent as adriver during times material herein, and primarily drovethe Kaiser run. In June 1977, Taylor and another driverhad a conversation with Maxwell Davies, Respondent's dis-patcher,2at a location in Bakersfield. Taylor, having heardrumors about the possible relocation of the trucks fromSan l.eandro to Bakersfield, asked Davies about this mat-ter. Davies replied that as far as he knew some truckswould be moved, but he did not know which trucks or]i Borel hal no direct sLlper isorS auihorith oSr ( ConlestI the hearing it sas stipullplted thai Da);ies has been. at all times male-ril herein, ; suptrisor Eith the tr ililing Of the Act.264 JA('K OI()I.I.AN) & SON, IN(employees would he affected. [)a\les also mentioned thlithe was hiIhlx irritated bh the fact that RiKchardson hadfiled a "runaround" gries-ance.I and went oill to sa that ifthere hadn't been anN\ "union hassles" the relocation toBakersfield might not ha\se occurred, and that ('onles andRichardson were shit disturbers.Boxer testified that in FIebruars 1977. he ha;d beeln \el-concerned ahout the possible mno\c to Bakeisflield. belles-ing that he would also be rieqluied to relocate. and staitilnthat because he wAas less than enchanted with the Blakcls-field area he \ ould have %oluntaril\ terminated his em-ployment rather than moxc .\Vhile Boxer demed threaten-ing Conley. he does recall asking C'onle , uhat theemployees' beef was and vhx thes had filed the chllrges:and recollects telling C'onle' that the\ Aould all, includingBoyer, be relocated to Bakersfield if the emploxcees kept"disturbing the operations."'' Boxer testified that he wIasmerely attempting to suggest to (Conle! that if there \\asunhappiness among the employees which created problemsfor Respondent. this would be set anothel reason for Re-spondent to decide to relocate, as tile operation. for puielseconomic reasons, would have been more profittable inBakersfield.Davies testified that he too, for personal reasons. \Iasconcerned that he would be moved to Bakersfield. and alsotestified that he would seek other emplonmlenit rather thanaccept such a transfer. l)avies does recall heing questionledby Taylor about the contemplated mnloe. and althougPlh un-able to recall anx details of the convsersl.tion. testified thathe ma, have mentioned the nlnmes of Richardson andConlex.Apparently during the suimmer of 1977. Respondent didopen a facilitx in Bakersfield to which certain enlplo eesand equipment were subsequentls transfetr- ed. Ilhe recordindicates that the mo'se was ecoionllliil)i, miotiateld ill ol-der to achieve greater utilization of equipmenlt inilanutchas 90 percent of Respondenit' business oligtinates in thegreater Bakersfield area.'(C. ,Inalvsie andi ( '(nclxsionvAt the time of the Taylor-D)avies convsersation. [)a\ieswas admittedly a supervisor within the meaning of the Act.While Boyer, at the time of his conversation with ('onlex inFebruary 1977. had onlx one emplovee assistin himn inmaintaining the trucks and equipment. I find that he. too.under all the circumstances herein, was a supervisor withinthe meaning of the Act. Thus. Bo'er intervieved and re-sponsibly directed the dax-to-das activits of the mainte-nance employee, and was apparently the onl, individual towhom the employee reported for work assignments anddirections. Further, there is direct record esidence thatl'his Ipe tof grieaincc jis. ot. c, ei.s 'patchlm i, IC .lse Ii r ciI Il -f' r .,run when .a more senimorr drlcr. nlilcits Rlthldonil. t. ., axlI.thl I h,griesance wis resoltetd in Rlchlardsli,'\ f.i\0,the nitiatl charge herein alecel d ll h I .n, lo. c II, be tdlirnlull.Ut~ lil]motivated in retaliailioln ;itr.ins[ Richairdson mllid oth, cT S11/lTirt\ MIlkni.d t iI)plhtiecs for .tlliei ilptilg to secure ctalllilX 11 1i 1 p ai\ lit th r tore r, CllOl diI,ers. and furiher. in retaliati n foi Rlt halds n'l , sl i .Itll lClll t d ftilm tAch;lrges v.ilh the Board these Aille.at tiln itec d1eCt1il/lci m d it, bc gltlltmerit, an.d the Ch.irgt t .tl illeltldJ 1,t,.,rdti:2.iBolci-'s, aIuthilrits rieainied the sanie between IFebruarsand \Aplil. 1977. .t xNhith latter tine he admittedix pos-secssed super\ i(,or au1thlo-it. See Radiant Lamp C( orp., 116NI R B 40.41 42 ( 195): ROIdhoonC ( 'onmtrutlion (Corp., 170NI RB 6I(S (077 1')(19 ): I/j s I '(an .;r tic ('enter, .4 Divit-il't olf t7ti-1 i ' (' i'poatiuon, 228 N I.RB 956 (1977),I find that the consersationl between employee Conleyand \1,aintenance Supersisoir Boxer. and the conversationbetseesn employee 'laxlor and Davies. Respondent's dis-patchelr, occ.urred as ( ontles and Ifaxlor so testified. Bothemploscces aipperiied to have a vxiid recollection of the re-spcctle c ctln\ e rstiors. hlile Davsies' rendition was exceed-inlls sacgue and Box er's account, to the limited extent histeIstitloll uponl Uncross-examIina;lion differed with that ofConles 's. was both inconsistent and unconvincing.l'he statelients nimade bv Supersisors Boxer and Davies,quite sinilar in nature. ,ere clearls violative of the Act.and consltitute threats of adverse rcpercussions for the em-ployees' ha\ ing filed unfair labor practice charges with theB[toard and or grievances pursuant to the applicable collec-tix c-bar-alining agreemenit Prccimon ('aotinags (onmrpanI ttd., 2'33 NI RB 183 (1977). I hus, both supers isors indi-cated, in disparagiig terrminologs. their strong dissatisfac-tion w ith the emnplo'ees' protected concerted activxities, andexpressed 'what the emplosees cotuld have reasonably be-liesd to bhe mlianagemlent's thinking.5namely. that suchconlduc t\s ,is. at the least. a factor in causing Respondent tocmltcimplaite relocating and or deciding to relocate a por-tion of its operationrs I thus find that the remarks of Boxerand l)avies conslltilte violations of Section 8(a)(l) of theAct as alleged, exen though the supervisors may not haveintended their remarks to consex a threat 'and eventhoiugh the relocaitioti to Bakersfield was, in fact. notpronlipted b\ the emplo ees' protected concerted actisvits.Further, the accolpalInig disp~araging remarks directedtoward the emploees. even absent a direct threat of ad erseconsequences. likewise have the reasonable effect of inhibit-ing the employees' exercise of rights guaranteed bh Sectiot7 of the Act. and are., therefore. independentl) violative ofSection 8(a) 1) of the Act. See Ethll (orporaion. 231NI.RB 431, 435 (1977): 4. Luasapor, ara & So. Ilnc.. a lto/lIowned Subsidiarv of ERE Industries., nc., 218 N IRB 1096.fn. 2 (1975), enfd. 541 F. 2d 992 (C.A. 2, 1976).I nder the circumstrancces, iven the nature of the viola-tions and the continuing coercive impact such statementswould reasonabl[s have on unit employees in the exercise oftheir Section 7 riehts. I find that a remedial Order is war-ranted. See Di)dde-(Gla.r, Inc.. 233 NI RB 765 (1977); Car-olinu .reit et, 7'\stii/r', Irl'., 219 NLRB 457 (1975). Cf.Nortllrn ltiana l ool l. Itn. 233 Nl RB 917, (footnotes Iandt 2) (1977).Scc I, r 5 ". l. ,,, -2l l RB 64 .(I NI193 RH ( 7), enfd 50 tF 2d1148(( I \ 5 1 '77tlwi-,, / h rI i t-1,, 1,, '1li N I RH 401 I i}74): 4mer,-ii ln I lifthr .lSalte.pI, 'I \I RH 414 (1L7i-)'S. h /,t (, i, , ( .wiplii, and .Mdm 1,2, (;/',/ P-,i-?. l a id B I I/hl ( ,"/,"tl I, 1 , \I RH lh(.' 19'11 celrfd 4¢,~ 1 2,d 209 (('& 7. It?72265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONC I.ISIONS OF LAW1. Jack Holland & Son, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Respondent has violated Section 8(a)( 1) of the Act bythreatening employees with possible loss of jobs or otherreprisals for having filed charges with the Board and/orgrievances under the contract, and concomitantly, by mak-ing disparaging remarks, reasonably tending to interferewith, restrain, and coerce employees in the exercise of theirSection 7 rights.THE RFMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it cease and desisttherefrom, post an appropriate notice, and take certainother action to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERRespondent, Jack Holland & Son, Inc., Hayward, C'ali-fornia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:8 In the event no exceptions are filed as provided by Sec 102.46 If theRules and Regulations of the National Labor Relations Board. the findinrgsconclusions. and recommended Order herein shall, is provided in Sec.102.48 of the Rules and Regulations, he adopted by the Board and hcclteits findings, conclusions. and Order. aind all objectli.ons Ihereto shall hedeemed waived for all purposes.(a) Threatening employees with the possibility of loss ofjobs or other reprisals for having filed unfair labor practicecharges with the Board and or grievances under the appli-cable collective-bargaining agreement.lb) Making disparaging remarks regarding employees'filing of unfair labor practice charges with the Board and/or grievances under the applicable collective-bargainingagreement.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its San Leandro and Bakersfield, California,facilities copies of the attached notice marked "Appen-dix." 9 Copies of the notice, on forms provided by the Re-gional Director for Region 32, after being duly signed byan authorized representative of Respondent, shall be post-ed by Respondent immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.' In the eeinl that this Ordel is enforced b? a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theN;atIional Labor Relations Board" shall read "Posted Pursuant to a Judg-ilnit of-the I lited Staies (Court of Appeals Enforcing an Order of theNat.lial I.abor Relations Board"266